EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference filed herewith on Form S-8 of NaturalNano, Inc. and Subsidiaries of our report, dated April 15, 2011, on the consolidated financial statements as of and for theperiods ended December 31, 2010 and 2009, appearing in the Annual Report on Form 10-K of NaturalNano, Inc. and Subsidiaries.Our report, datedApril 15, 2011, relating to the consolidated financial statements includes an emphasis paragraph relating to an uncertainty as to the Company's ability to continue as a going concern. /s/ Freed Maxick & Battaglia, CPA’s, PC Freed Maxick & Battaglia, CPA’s, PC Buffalo, New York December 20, 2011
